AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED JUNE 30, 2016 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION EACH DATED FEBRUARY 29, 2016 AI BOYD WATTERSON CORE PLUS FUND (Ticker Symbols: IIISX, IBFSX) AI NAVELLIER LARGE CAP GROWTH FUND (Ticker Symbols: LGNIX, LGNAX, LGNCX) AI KANSAS TAX-EXEMPT BOND FUND (Ticker Symbols: SEKSX, IKSTX, IKTEX) AI JAFORLINES RISK-MANAGED ALLOCATION FUND (Ticker Symbols: RMAIX, AARMX, ACRMX) AI NAVELLIER INTERNATIONAL FUND (Ticker Symbols: IMSSX, IIESX) AI U.S. INFLATION-PROTECTED FUND (Ticker Symbols: FFIHX, FNIHX, FCIHX, AIIPX) Effective immediately, the names of funds in the Trust are changed as shown in the following table. CURRENT FUND NAME NEW FUND NAME AI Boyd Watterson Core Plus Fund American Independence Boyd Watterson Core Plus Fund AI Kansas Tax-Exempt Bond Fund American Independence Kansas Tax-Exempt Bond Fund AI Navellier International Fund American Independence Navellier International Fund AI Navellier Large Cap Growth Fund American Independence Navellier Large Cap Growth Fund AI JAForlines Risk-Managed Allocation Fund American Independence JAForlines Risk-Managed Allocation Fund AI U.S. Inflation-Protected Fund American Independence U.S. Inflation-Protected Fund PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
